UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :            03/16/2020
WOLFES & VON ETZDORF                                          :
ASSECURANZBUREAU OHG,                                         :
                                             Plaintiff,       :   20 Civ. 0504 (LGS)
                                                              :
                           -against-                          :          ORDER
                                                              :
MSC MEDITERRANEAN SHIPPING CO S.A., :
                                             Defendant. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for March 19, 2020;

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan; it is hereby

        ORDERED that the March 19, 2020, initial pretrial conference is CANCELLED. If the

parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. The case management plan and scheduling

order will issue in a separate order. The parties’ attention is particularly directed to the

provisions for periodic status letters, and the need for a pre-motion letter to avoid cancellation of

the final conference and setting of a trial date. It is further

        ORDERED that, if Defendant seeks to file a motion to dismiss, they shall file a pre-

motion letter pursuant to Individual Rules III.A.1 and III.C.2. It is further

        ORDERED, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge or mediation in the

Court’s mediation program, they shall file a joint letter on ECF requesting a referral.
       The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.

Dated: March 16, 2020
       New York, New York




                                                2
